Citation Nr: 1211976	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  03-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss for the period prior to August 28, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss for the period from August 28, 2009, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1987 to August 1990 and from November 1990 to November 1995.  

This appeal to the Board of Veterans' Appeals (Board) is from April 2002 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The April 2002 decision granted service connection for right ear hearing loss and assigned a single, noncompensable (i.e., 0 percent) rating for both the newly service-connected right ear hearing loss and the previously service-connected left ear hearing loss.  During the pendency of the appeal, in a May 2011 rating decision and supplemental statement of the case (SSOC), the RO increased the rating for the Veteran's bilateral sensorineural hearing loss from 0 to 10 percent, effective August 28, 2009.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

An April 2011 rating decision denied the Veteran's additional claim for a TDIU.  The Veteran perfected an appeal of this claim to the Board.  

The Veteran initially testified on the hearing loss claim at a personal hearing at the RO in February 2006, before a former Veterans Law Judge (VLJ) of the Board (a.k.a., Travel Board hearing); a transcript is of record.  In February 2007, this former VLJ of the Board remanded the hearing loss claim for further development.  

The law requires that the VLJ who presides at a hearing for issues on appeal must participate in any decision on those issues.  38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In December 2008, the Board remanded the hearing loss claim for another Travel Board hearing, to provide the Veteran an opportunity to testify before a present VLJ.  Although the RO scheduled such hearing for April 2009, it improperly addressed the notice letter for the hearing.  In June 2009, the Board again remanded the hearing loss claim for the RO to again attempt to arrange a Travel Board hearing, as well as arrange for other development.  

Ultimately, the RO did successfully arrange for a Travel Board.  The Veteran testified at a hearing at the RO in December 2011, before the undersigned VLJ of the Board; a transcript is of record.  Following the hearing the Veteran submitted additional evidence (VA and private outpatient treatment records) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA and Private Outpatient Treatment Records

At his recent personal hearing in December 2011, the Veteran testified that he has received ongoing audiological treatment from VA facilities in Florida in Gainesville, Lake City and Jacksonville.  See December 2011 Board Hearing Transcript (T.) at 3.  Subsequent to the hearing, he also submitted a copy of VA treatment for his back disability at the Jacksonville, Florida facility, which is in turn pertinent to his TDIU claim.  It appears that comprehensive VA treatment records are associated with the claims file, dated to June 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

He also submitted a copy of a recent private audiological evaluation from HearUSA, dated in August 2011.  It is important to confirm whether there are still outstanding private treatment records that are pertinent to his claim.  Any additional records from private providers should be obtained.  

VA Examination for Bilateral Sensorineural Hearing Loss

At his December 2011 Board hearing, the Veteran testified that his right ear hearing loss had increased in severity and impairment of his communication since his most recent VA examination in November 2010.  See December 2011 Board Hearing Transcript (T.) at 4.  He also submitted a private audiological evaluation from HearUSA, dated in August 2011, which noted the Veteran had a severe degree of hearing impairment.  Altogether, this warrants another VA examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011).  The Board finds that a new VA examination is warranted for purposes of ascertaining the current severity of the Veteran's hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

The new examination should address any associated functional impairment.  
VA hearing examination worksheets were revised during the pendency of this appeal to include the effect of a hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10  (2011); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).




TDIU Claim 

The Veteran contends that his service-connected disabilities warrant the award of a TDIU.  The Board is currently service-connected for these disabilities:  
low back strain (40 percent); right thumb, right radical collateral ligament tear (10 percent); left knee patellofemoral syndrome (10 percent); right knee osteoarthritis (10 percent); bilateral sensorineural hearing loss (10 percent); tinnitus (10 percent); tinea versicolor, chest area (0 percent); and a scar, residuals of abdominal hernia repair (0 percent).  The Veteran is in receipt of an overall 70 percent disability.  He meets the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU.

In particular, the Veteran has reported a post-service work history limited to heavy manual labor.  See December 2011 Board Hearing Transcript (T.) at 12.  The Veteran has been unemployed since approximately 2003; in his most recent job, he was a stocker/loader of heavy boxes at private companies.  Id., at 13-14.  His work history also shows employment in security, and as a city bus driver and truck driver.  
Although he states he applied for a Postal Service job, he was unable to secure a position there because he was rejected for his service-connected knee disabilities.  Id., at 8.  

The Veteran primarily alleges that his physical service-connected disabilities, involving the low back, knees and hand, most affect his employability, because he has only worked in physical labor duties.  His education is limited to one year of college study.  See January 2010 statement (VA Form 21-8940).  He also asserts his bilateral hearing loss makes it hard to communicate on the job, providing additional occupational impairment.  

There is no VA examination of record that addresses whether the Veteran's service-connected disabilities, either alone or in combination, preclude his ability to engage in substantially gainful employment.  As such, VA must determine whether the Veteran's service-connected disabilities impact his ability to secure or follow substantially gainful employment.  An appropriate VA examination and medical opinion addressing this question should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding treatment records at the Gainesville, Florida VA Medical Center (VAMC) and Jacksonville, Florida VA Outpatient Clinic (VAOPC), especially including any dated since June 2009.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.

2.  Ask the Veteran to identify all private treatment records relating to his hearing loss since 2002 as well as records related to recent private medical treatment.  Obtain all identified treatment records pertaining to the Veteran's service-connected disabilities, including from the HearUSA private audiological treating provider.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz , and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  
The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable.

4.  After completing the requested development in paragraphs #1 and #2, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A review of all pertinent records associated with the claims file should be performed.

The examiner should be requested to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

The examiner should be specifically asked whether the Veteran's service-connected low back, right thumb, and bilateral knee disabilities result in a marked interference with employment, to include causing him to be unemployable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


